UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 7, 2011 Date of Report (Date of earliest event reported) NYSE Euronext (Exact name of registrant as specified in its charter) Delaware 001-33392 20-5110848 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11 Wall Street New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 656-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On July 7, 2011, at a special meeting of stockholders of NYSE Euronext, NYSE Euronext’s stockholders approved the following proposals (with the final results for each matter indicated below): · Proposal No. 1. The proposal to adopt the business combination agreement, dated as of February 15, by and among Deutsche Börse, NYSE Euronext, Alpha Beta Netherlands Holding N.V. (“Holdco”) and Pomme Merger Corporation (as amended by Amendment No. 1, dated as of May 2, 2011 and Amendment No. 2, dated as of June 16, 2011, the “Business Combination Agreement”). This proposal received 172,146,395 votes for approval, representing 96.10% of the shares voted and 65.75% of the outstanding shares of
